Citation Nr: 1518578	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  10-39 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss disability and, if so, whether the claim may be granted.

2.  Whether new and material evidence has been presented to reopen a claim for service connection for chronic eye infections and, if so, whether the claim may be granted.

3.  Whether new and material evidence has been presented to reopen a claim for service connection for diabetes to include as due to radiation exposure and, if so, whether the claim may be granted.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and sister


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran had active service from October 1988 to October 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Denver, Colorado.

In March 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is of record.  The VLJ held the record open for an additional 30 days pending the receipt of evidence in support of the appeal.

Addressed in the REMAND portion of the decision below are the issues of (1) Entitlement to service connection for bilateral hearing loss disability, (2) Whether new and material evidence has been presented to reopen a claim for service connection for chronic eye infections and, if so, whether the claim may be granted, and (3) Whether new and material evidence has been presented to reopen a claim for service connection for diabetes mellitus to include as due to radiation exposure and, if so, whether the claim may be granted.  These issues are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Service connection for hearing loss disability was denied in unappealed June 2005 rating decision; the evidence received since the June 2005 rating decision is neither cumulative nor redundant of the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim, and is insufficient to raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been presented to reopen a claim for service connection for bilateral hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2014), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.

As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held the plain language of 38 U.S.C.A. § 5103(a) requires notice to a claimant pursuant to the VCAA be provided "at the time" or "immediately after" VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

Additionally, the Court has held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

Because the petition to reopen the claim for service connection for hearing loss disability is granted, the Board finds that there is no prejudice to the Veteran arising from the absence of proper VCAA notice in the matter adjudicated.

II.  Petition to Reopen

The RO denied the claims for service connection for hearing loss disability and chronic eye infections in an unappealed November 1994 rating decision.  The RO received a claim to reopen the previously denied claims in January 2005, which was denied by the RO in an unappealed June 2005 rating decision as no new and material evidence had been received.  Also, the RO denied the claim for service connection for diabetes mellitus to include as due to radiation exposure in the June 2005 rating decision and no appeal was received on this matter.  The June 2005 decision is final.

In November 2007, VA received a petition to reopen the previously denied claims for hearing loss disability, chronic eye infections, and diabetes mellitus to include as due to radiation exposure.

Generally, a claim which has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002). An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decisionmakers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Having carefully reviewed the record, the Board finds that new and material has been submitted to reopen the previously denied claim for service connection for bilateral hearing loss disability.  The claim was denied in November 2008 because a hearing loss disability was not shown.  The claim was again denied in June 2005 because new and material evidence had not been presented showing a hearing loss disability.  Since the prior final denial, the evidentiary submissions include sworn testimony from the Veteran indicating that he has experienced worsening hearing acuity, suggesting that he now has a hearing loss disability for VA purposes.  The Board finds that the evidence constitutes new and material evidence.  In this regard, the Board notes that evidence is not cumulative or redundant of the evidence previously of record insofar that the Veteran is competent to report worsening hearing acuity and make assertions that he may now meets the regulatory criteria for hearing loss disability for VA purposes.  Moreover, the Veteran's sworn testimony is sufficient to raise a reasonable possibility of substantiating the claim, and triggers VA's duty to assist the Veteran by providing a VA audiological evaluation.  Accordingly, the petition to reopen the claim for entitlement to service connection for bilateral hearing loss disability is granted.


ORDER

The petition to reopen the claim for entitlement to service connection for bilateral hearing loss disability is granted.


REMAND

Having carefully reviewed the record, the Board finds that VA has not provided the Veteran with the required notice of how to reopen his previously denied claims for service connection for chronic eye infections and diabetes mellitus to include as due to radiation.  As indicated above, the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants.  When providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In this case, VA did not issue to the Veteran a VCAA notice letter indicating the information or evidence necessary to establish his claim to include any explanation as to why his claims had been previously denied and the nature of the evidence needed to reopen the claims.  Therefore, remand for issuance of an appropriate VCAA letter on the claims of whether new and material evidence has been presented to reopen a claim for service connection for chronic eye infections and diabetes mellitus is necessary, along with VCAA notice on the evidence or information needed to substantiate his claims for service connection.

Additionally, in view of the reopening of the claim for bilateral hearing loss disability, the Board finds that remand for a VA audiological evaluation is necessary to decide the matter.  38 C.F.R. § 3.159(c).  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service; the threshold for an indication is low).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all VA treatment records dated since 1988 pertaining to hearing loss, eye infections or diseases, and diabetes mellitus.

2.  The AOJ should issue to the Veteran an appropriate VCAA letter on the claims, to include notification of the requirements to establish service connection and to reopen a previously denied claim, which specifically informs him of why his eye infection and diabetes mellitus claims had been previously denied and the nature of the evidence needed to reopen those claims.

3.  The Veteran should be scheduled for a VA audiological evaluation to ascertain whether the Veteran has a hearing loss disability as defined by VA and, if so, (a) whether it is etiologically related to noise exposure in service or (b) whether the defective hearing noted on service induction examination dated in August 1988 was aggravated (permanently worsened) by noise exposure in service as alleged by the Veteran.  The examiner should accept the Veteran's history of noise exposure in service as credible.  The Veteran's past medical history should be accepted as true unless otherwise indicated or incongruous with the medical record.  If the examiner rejects any portion of the Veteran's medical history concerning his symptoms, treatment, or diagnoses, then the examiner must fully explain his/her reasoning.  All pertinent evidence in the electronic claims files should be made available to the examining audiologist.  The examination reports must include a complete rationale for all opinions and conclusions reached-and the medical opinion(s) should not be predicated solely on a determination that hearing was within normal limits at service separation (if shown).  If an opinion cannot be expressed without resort to speculation, the examiner should so indicate and discuss why an opinion is not possible to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The AOJ should conduct any other development deemed necessary.

5.  The AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AOJ should issue an appropriate supplemental statement of the case to the Veteran and his representative, and afford them the requisite opportunity to respond.  The case should then be returned to the Board, if in order, for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


